            CASE 0:20-cv-01929-SRN-HB Doc. 27 Filed 11/05/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


 BROCK FREDIN,
                                                  Case No. 20-CV-0929
                       Plaintiff,

        --against--
                                                  NOTICE OF MOTION
 JAMIE KREIL,

                       Defendant.



TO:    Anne M. Lockner
       800 Lasalle Ave
       Suite 2800
       Minneapolis, MN 55402
       Counsel for Jamie Kreil

       TAKE NOTICE that as soon as the Court deems proper, or as soon as can be heard,

Plaintiff Brock Fredin will move the Court for an order:

       1.      Imposing sua sponte Rule 11 cross sanctions under the Court’s inherent authority

               on Defendant Jamie Kreil and her counsel Anne M. Lockner, Haynes Hansen, and

               Ena Kovacevic;

       2.      Verification and acknowledgements:

               a) The information contained in this document and the enclosed Memorandum of

                  Law is true and correct to the best of my knowledge;

               b) I have not been determined by any court to be a frivolous litigant and I am not

                  the subject of an order precluding me from serving or filing this document;
         CASE 0:20-cv-01929-SRN-HB Doc. 27 Filed 11/05/20 Page 2 of 2




              c) I am not serving or filing this document for any improper purpose, such as to

                 harass the other party or to cause delay or needless increase in the cost of

                 litigation or to commit a fraud on the court; and

              d) I understand that the court can order me to pay money to the other party,

                 including the reasonable expenses incurred by the other party if the above

                 statements are not true.

The grounds for this motion are as stated in the attached Memorandum of Law.



Dated: November 5, 2020
Saint Croix Co., WI




                                                           s/ Brock Fredin
                                                           Brock Fredin
                                                           Saint Croix Co., WI 54002
                                                           (612) 424-5512 (tel.)
                                                           brockfredinlegal@icloud.com
                                                           Plaintiff, Pro Se




                                               2
